ON MOTION FOR REHEARING
PER CURIAM.
Having considered the appellee’s motion for rehearing, we grant the motion in part and amend the earlier opinion in this case to conclude by reversing the order on appeal and remanding to the deputy for the taking of further evidence on the carnation issue rather than merely reversing. We believe that the general principle applicable to this case is that where reversible error is committed with respect to the admission or exclusion of material evidence, the matter should be reversed with directions to provide a new hearing. See: 5 AmJur.2d, Appeal and Error § 974 (1962) and 5B CJ.S. Appeal & Error § 1939 (1958).
In all other respects, appellee’s motion for rehearing is denied, and our previous opinion unchanged.
BOOTH and «TOANOS, JJ., concur.
NIMMONS, J., dissents with written opinion.